OMB APPROVAL OMB Number:3235-0570 Expires:January 31, 2014 Estimated average burden Hours per responses:20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:811-08873 American Fidelity Dual Strategy Fund, Inc. (Exact name of registrant as specified in charter) 2000 N. Classen Blvd. Oklahoma City, Oklahoma73106 (Address of principal executive offices)(Zip code) David M. Robinson American Fidelity Assurance Company 2000 N. Classen Boulevard Oklahoma City, Oklahoma73106 (Name and address of agent for service) Registrant’s telephone number, including area code:405.416.5869 Date of fiscal year end:December 31 Date of reporting period:June 30, 2013 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1).The Commission may use the information provided on Form N-CSR in it regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public.A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for educing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC20549-0609.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1:Report to Shareholders Semi-Annual Report June 30, 2014 June 30, 2014 Dear Participant: Equity markets continued to have strong positive performance during the first half of 2014.The S&P 500 had a total return of 7.1%, after a rough patch in January and early February.Small cap stocks didn’t perform as well with the Russell 2000 logging a return of 3.2%.After the powerful returns earned by small caps in 2013, it isn’t surprising investors took a breather in the small-cap segment.International equity markets turned in respectable performance of 5.4%, as measured by the MSCI World ex USA index.We believe this index gives a more accurate representation of international equity returns without the outsized effect of U.S. market returns.While most pundits were expecting 2014 to be less robust than 2013, first half returns were a pleasant surprise to many. The biggest surprise for investors during the first half of 2014 were returns earned in the bond market.As 2014 began, many investors were concerned about the economy heating up and forcing the Fed to shut down the Quantitative Easing program faster than anticipated.As is the case so many times, the bond market rallied when no one was expecting it.The yield on the ten-year U.S. Treasury bond fell from 2.73% to 2.53% during the second quarter.This helped the ten-year achieve a year-to-date return of 6.14%, almost as strong as the U.S. equity market.Many investor portfolios were prepared for an increase in rates rather than a decrease.The thirty-year U.S. Treasury bond has had a year-to-date return of 13.77%.This is significant since at the start of the year, most investors would have expected a negative return for the year.The Barclays Aggregate Index had a more pedestrian return of 3.9% for the first half.This makes sense since it is a cross section of all bonds in the market place rather than bonds fixed on one maturity date. Economic news during the quarter was mixed with Q1 GDP getting most of the attention.Due to the harshness of winter, and whatever else people could think of, the economy actually shrank 2.9% during the first quarter.While investors were expecting a potential contraction during Q1, especially as we got to March and April, this was much more of a decrease than investors were expecting.GDP growth numbers for the entire year had to be adjusted downward.This is a partial explanation of the bond market’s strong returns during the first half.Investors believed the slower pace of growth would allow the Fed to leave interest rates unchanged for a longer period of time.Additionally, geopolitical worries forced investors into the relatively safe haven of U.S. Treasuries.Europe continues to show weakness and after the winter Olympics, Russian incursions into Crimea and Ukraine put investors on edge.We believe the geopolitical issues will remain with us for some time, which should continue to aid the U.S. bond market. Inflation continues to run below expectations.While there have been pockets of price increases, and investors may believe inflation is higher than government statistics show, the official CPI numbers continue to be substantially lower than the fifty-year average.CPI numbers for the year ending in May, the most recent available, show headline CPI of 2.1% versus the fifty-year average of 4.2%.Core CPI, which excludes food and energy, increased 1.9% for the year ending in May, which is also lower than the fifty-year average of 4.1%.We do not expect these numbers to increase dramatically, but we remain watchful due to the amount of money that has been created during the past several years in an effort to battle the worst recession since the Great Depression. Sincerely, David R. Carpenter, President American Fidelity Dual Strategy Fund, Inc. AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Statement of Assets and Liabilities June 30, 2014 (Unaudited) Assets Investments, at fair value (cost $169,359,724) $ Accrued interest and dividends 214,372 Accounts receivable for securities sold — Total assets 219,859,359 Liabilities Accounts payable for securities purchased 428,179 Total liabilities 428,179 Net assets $ Composition of net assets: Net capital paid in on shares of capital stock $ Undistributed net investment income 3,280,150 Accumulated net realized gains 38,536,734 Unrealized appreciation on investments 50,285,263 Net assets (equivalent to $16.06 per share based on 13,666,632 shares of capital stock outstanding) $ See accompanying notes to financial statements. 2 AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Statement of Operations Six months ended June 30, 2014 (Unaudited) Investment income: Income: Dividends (net of foreign taxes paid of $19,872) $ Interest 3,957 1,674,732 Expenses: Investment advisory fees 523,443 Net investment income 1,151,289 Realized gains on investments: Proceeds from sales 57,309,331 Cost of securities sold 44,823,373 Net realized gains on investments sold 12,485,958 Unrealized appreciation on investments, end of period 50,285,263 Unrealized appreciation on investments, beginning of year 48,106,872 Change in unrealized appreciation on investments 2,178,391 Net increase in net assets resulting from operations $ See accompanying notes to financial statements. 3 AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Statements of Changes in Net Assets Six months ended June 30, 2014 and Year ended December 31, 2013 (Unaudited) Increase in net assets from operations: Net investment income $ 2,099,601 Net realized gains on investments 12,485,958 26,864,373 Change in unrealized appreciation on investments 2,178,391 24,444,640 Net increase in net assets resulting from operations 15,815,638 53,408,614 Distributions to shareholders: Investment income — Capital Gains — Total distributions to shareholders — Changes from capital stock transactions ) Increase in net assets 9,382,186 39,761,623 Net assets, beginning of year 210,048,994 170,287,371 Net assets, end of period $ 210,048,994 Undistributed net investment income $ 2,128,861 See accompanying notes to financial statements. 4 AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Financial Highlights (Unaudited) Six months ended Year Ended December 31 June 30 Per share data (1): Net investment income $ 0.15 0.10 Net realized and unrealized gains (losses) from securities 3.61 1.52 3.76 1.62 Distributions- investment income - Distributions – capital gains - - - — Net increase (decrease) in net asset unit value 3.31 1.50 Net asset unit value, beginning of period 11.60 8.67 Net asset unit value, end of period $ 14.91 10.17 Net assets outstanding, end of period $ 210,048,994 166,114,804 Ratios: Ratio of expenses to average net assets % Ratio of net investment income to average net assets Portfolio turnover rate Total return (2) (1)Per share calculations were performed using the average shares outstanding method. (2)Total return figures do not reflect charges pursuant to the terms of the variable annuity contracts funded by separate accounts that invest in the Fund's shares. See accompanying notes to the financial statements. 5 AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Unaudited Schedule of Portfolio Investments June 30, 2014 Fair Value Common Stock: Shares or Principal Amount Amount Percentage of Net Assets Amusement and Recreation Services: The Walt Disney Company $ 0.78% 0.78% Apparel and Accessory Stores: Foot Locker, Inc. 0.23% Michael Kors Holdings Limited * ** 7,100 0.29% The Gap, Inc. 19,832 0.37% 0.89% Apparel and Other Finished Products: Hanesbrands Inc. 25,242 1.13% 1.13% Auto Dealers, Gas Stations: Advance Auto Parts, Inc. 3,900 0.24% Autozone, Inc. * 1,821 0.45% O'Reilly Automotive, Inc. * 10,798 0.74% 1.43% Building Construction-General Contractors: PulteGroup, Inc. 47,811 0.43% Taylor Morrison Home Corporation * 17,150 0.18% 0.61% Building Materials and Garden Supplies: Lowe's Companies, Inc. 35,043 0.77% The Home Depot, Inc. 18,188 0.67% 1.44% Business Services: Activision Blizzard, Inc. 23,300 0.24% Alliance Data Systems Corporation * 2,175 0.28% Citrix Systems, Inc. * 7,250 0.21% Electronic Arts Inc. * 13,800 0.23% Facebook, Inc. * 16,350 0.50% FleetCor Technologies, Inc. * 5,200 0.31% Google Inc. CL A * 0.72% Google Inc. CL C * 2,691 0.71% International Business Machines Corporation 16,700 1.38% Juniper Networks, Inc. * 20,450 0.23% MasterCard Incorporated. 11,450 0.38% Microsoft Corporation 109,044 2.07% Nielsen Holdings N.V. ** 10,400 0.23% Oracle Corporation 54,331 1.00% Sapient Corporation * 23,300 0.17% Synopsys, Inc. * 25,297 0.45% Vantiv, Inc. * 16,600 0.25% Visa Inc. 4,578 0.44% 9.80% Chemicals and Allied Products: Abbott Laboratories 63,350 1.18% AbbVie Inc. 12,200 0.31% Actavis PLC * ** 3,850 0.39% Agrium Inc. ** 1,200 0.05% Air Products & Chemicals, Inc. 1,000 0.06% Albemarle Corporation 1,600 0.05% Allergan, Inc. 5,657 0.43% Amgen Inc. 8,700 0.47% Biogen Idec Inc. * 3,272 0.47% Celanese Corporation 1,885 0.06% Celgene Corporation * 9,800 0.38% CF Industries Holdings, Inc. 500 0.05% Colgate-Palmolive Company 13,250 0.41% E.I. du Pont de Nemours and Company 1,700 0.05% Eastman Chemical Company 1,300 0.05% Eli Lilly and Company 11,800 0.33% Endo International Plc * ** 9,300 0.30% Gilead Sciences, Inc. * 26,538 ICON plc * ** 8,750 0.19% Johnson & Johnson 24,900 1.19% Lyondellbasell Industries N.V. ** 6,400 0.28% Medivation, Inc. * 5,650 0.20% Merck & Co., Inc . 45,000 1.19% Novartis AG ** 7,700 0.32% Pfizer Inc. 22,100 0.30% PPG Industries, Inc. 5,809 0.56% Salix Pharmaceuticals, Ltd. * 4,050 0.23% The Dow Chemical Company 11,300 0.27% Westlake Chemical Corporation 6,700 0.26% 11.03% (Continued) 6 AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Unaudited Schedule of Portfolio Investments June 30, 2014 Fair Value Common Stock: Shares or Principal Amount Amount Percentage of Net Assets Communications: CBS Corporation 10,600 $ 0.30% Comcast Corporation 9,400 0.23% Liberty Interactive Corporation * 0.20% SBA Communications Corporation * 5,675 0.26% Verizon Communications Inc. 33,650 0.75% 1.74% Construction-Special Trade: Chicago Bridge & Iron Company N.V. ** 3,125 0.10% 0.10% Depository Institutions: Capital One Financial Corporation 5,800 0.22% JPMorgan Chase & Co. 8,600 0.23% KeyCorp 33,900 0.22% Regions Financial Corporation 47,700 0.23% SunTrust Banks, Inc. 12,100 0.22% U.S. Bancorp 43,500 0.86% 1.98% Durable Goods, Wholesale: Henry Schein, Inc. * 3,600 0.19% Reliance Steel & Alumnium Co. 1,700 0.06% 0.25% Eating and Drinking Places: Brinker International, Inc. 10,700 0.24% 0.24% Electric, Gas, and Sanitary Services: Ameren Corporation 9,900 0.18% American Electric Power Company, Inc. 7,400 0.19% Edison International 7,000 0.19% Entergy Corporation 4,400 0.16% Exelon Corporation 10,800 0.18% FirstEnergy Corp. 11,600 0.18% Pinnacle West Capital Corporation 7,000 0.19% Public Service Enterprise Group Incorporated 10,100 0.19% 1.46% Electronic and Other Electric Equipment: Amphenol Corporation 7,000 0.31% Applied Materials, Inc. 25,850 0.27% Broadcom Corporation 17,700 0.30% Harman International Industries, Incorporated 8,950 0.44% Intel Corporation 24,400 0.34% Nvidia Corporation 34,800 0.29% NXP Semiconductors N.V. * ** 9,400 0.28% Qualcomm Incorporated 53,776 1.94% Skyworks Solutions, Inc. 21,269 0.46% Spectrum Brands Holdings, Inc. 7,500 0.29% Texas Instruments Incorporated 53,271 1.16% Whirlpool Corporation 6,790 0.43% Xilinx,Inc. 15,200 0.33% 6.84% Engineering, Accounting, Research, Mgmt and Relation Services: Covance Inc. * 4,400 0.17% 0.17% Fabricated Metal Products: Ball Corporation 2,000 0.06% Crown Holdings, Inc. * 2,400 0.05% Harsco Corporation 13,625 0.17% Parker-Hannifin Corporation 8,350 0.48% Visteon Corporation * 3,700 0.16% 0.92% Food and Kindred Products: Anheuser-Busch InBev SA/NV ** 8,000 0.42% Archer-Daniels-Midland Company 26,025 0.52% Bunge Limited ** 1,500 0.05% Coca-Cola Enterprises, Inc. 13,100 0.29% Dr Pepper Snapple Group, Inc. 11,300 0.30% Ingredion Incorporated 1,500 0.05% Molson Coors Brewing Company 9,100 0.31% Monster Beverage Corporation * 6,650 0.22% The Hershey Company 5,200 0.23% 2.39% (Continued) 7 AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Unaudited Schedule of Portfolio Investments June 30, 2014 Fair Value Common Stock: Shares or Principal Amount Amount Percentage of Net Assets Food Stores: GNC Holdings, Inc. 10,550 $ 0.16% 0.16% General Merchandise: Macy's, Inc. 34,349 0.91% 0.91% Health Services: Laboratory Corporation of America Holdings * 7,000 0.33% 0.33% Heavy Construction Non-Building: Fluor Corporation 41,350 1.45% KBR, Inc. 21,600 0.23% 1.68% Holding and Other Investment Offices: Brookfield Asset Management Inc. ** 62,300 1.25% Crown Castle International Corp. 4,900 0.17% 1.42% Home Furniture and Equipment: Bed Bath & Beyond Inc. * 39,750 1.04% Williams-Sonoma, Inc. 3,250 0.11% 1.15% Hotels, Other Lodging Places: Las Vegas Sands Corp. 6,800 0.24% Wyndham Worldwide Corporation 9,650 0.33% Wynn Resorts, Limited 2,500 0.24% 0.81% Industrial Machinery and Equipment: AGCO Corporation 9,500 0.24% Apple Computer, Inc . 39,053 1.65% Baker Hughes Incorporated 7,550 0.26% Caterpillar Inc. 5,050 0.25% Cisco Systems, Inc. 29,100 0.33% Cummins Engine, Inc. 9,800 0.69% Dover Corporation 29,200 1.21% EMC Corporation 33,179 0.40% F5 Networks, Inc. * 8,532 0.43% Joy Global Inc. 5,950 0.17% Lam Research Corporation 15,703 0.48% National Oilwell Varco, Inc. 39,689 1.49% NetApp, Inc. 20,663 0.34% Now Inc. * 6,775 0.11% Pitney Bowes, Inc. 19,100 0.24% SanDisk Corporation 10,098 0.48% The Manitowoc Company, Inc. 33,271 0.50% The Timken Company 8,600 0.27% Western Digital Corporation 11,069 0.47% 10.01% Instruments and Related Products: 3M Company 3,700 0.24% Baxter International Inc. 35,050 1.15% Becton, Dickinson and Company 9,135 0.48% C. R. Bard, Inc. 3,150 0.21% Danaher Corporation 12,737 0.46% Fossil Group, Inc. * 8,400 0.40% KLA-Tencor Corporation 13,718 0.45% Medtronic, Inc. 16,225 0.47% Northrop Grumman Corporation 10,200 0.56% Raytheon Company 7,300 0.31% Rockwell Automation , Inc. 7,646 0.44% Roper Industries, Inc. 4,500 0.30% St. Jude Medical, Inc. 10,100 0.32% Stryker Corporation 7,800 0.30% Waters Corporation * 4,200 0.20% 6.29% (Continued) 8 AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Unaudited Schedule of Portfolio Investments June 30, 2014 Fair Value Common Stock: Shares or Principal Amount Amount Percentage of Net Assets Insurance Carriers: Aetna Inc. 8,000 $ 0.30% American International Group, Inc. 8,800 0.22% Axis Capital Holdings Limited ** 15,100 0.30% Berkshire Hathaway Inc. * 18,000 1.04% Cigna Corporation 7,200 0.30% Genworth Financial, Inc. * 29,950 0.24% Lincoln National Corporation 9,700 0.23% Markel Corporation * 459 0.14% Metlife Capital Trust, Inc. 8,800 0.22% Principal Financial Group, Inc. 9,900 0.22% Prudential Financial, Inc. 5,200 0.21% RenaissanceRe Holdings Ltd. ** 23,800 1.16% The Allstate Corporation 7,900 0.21% The Chubb Corporation 5,100 0.21% The Hartford Financial Services Group, Inc. 14,100 0.23% UnitedHealth Group Incorporated 8,200 0.31% Unum Group 13,200 0.21% Wellpoint, Inc. 6,100 0.30% 6.05% Lumber and Wood Products: Leucadia National Corporation 96,000 1.15% 1.15% Metal Mining: Cliffs Natural Resources Inc. 6,500 0.04% Freeport-McMoRan Copper & Gold Inc. 3,400 0.06% 0.10% Mining, Quarry Nonmetal Minerals: Teck Resources Limited ** 5,200 0.05% 0.05% Miscellaneous Manufacturing Industries: Hasbro, Inc. 9,700 0.23% 0.23% Miscellaneous Retail: CVS Caremark Corp 16,989 0.58% Express Scripts Holding Company * 21,765 0.69% Omnicare, Inc. 7,600 0.23% Walgreen Co. 9,050 0.31% 1.81% Motion Pictures: Netflix, Inc. * 1,150 0.23% 0.23% Motor Freight Transportation, Warehouse: United Parcel Service, Inc. 9,871 0.46% 0.46% Nondepository Institutions: American Express Company 10,401 0.45% Discover Financial Services 7,600 0.21% 0.66% Nondurable Goods-Wholesale: Cardinal Health, Inc. 5,000 0.16% McKesson Corporation 0.77% 0.93% Oil and Gas Extraction: Apache Corporation 0.15% Chesapeake Energy Corporation 0.20% Devon Energy Corporation 8,000 0.29% Diamond Offshore Drilling, Inc. 0.12% Encana Corporation ** 110,150 1.19% Eni S.p.A ** 5,700 0.14% EOG Resources, Inc . 6,600 0.35% Helmerich & Payne, Inc. 2,800 0.15% Nabors Industries Ltd. ** 11,200 0.15% Noble Corporation ** 72,550 1.11% Occidental Petroleum Corporation 3,100 0.14% Patterson-UTI Energy, Inc. 8,800 0.14% Royal Dutch Shell PLC ** 3,600 0.14% Schlumberger N.V. (Schlumberger Limited) ** 13,000 0.70% SM Energy Company 5,550 0.21% Southwestern Energy Company * 11,600 0.24% Superior Energy Services, Inc. 9,200 0.15% Talisman Energy Inc. ** 28,400 0.14% Transocean LTD. ** 0.14% Ultra Petroleum Corp. * ** 0.23% Weatherford International Ltd. * ** 0.15% 6.23% (Continued) 9 AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Unaudited Schedule of Portfolio Investments June 30, 2014 Fair Value Common Stock: Shares or Principal Amount Amount Percentage of Net Assets Paper and Allied Products: International Paper Company 2,400 $ 0.05% Kimberly-Clark Corporation 5,900 0.30% Packaging Corporation of America 21,774 0.71% 1.06% Petroleum Refining and Related Industries: BP PLC-Spons ADR ** 5,700 0.14% Chevron Corporation 2,292 0.14% ConocoPhillips 3,800 0.15% Exxon Mobil Corporation 2,700 0.12% Hess Corporation 3,300 0.15% Total SA ** 4,000 0.13% 0.83% Railroad Transportation: Union Pacific Corporation 20,446 0.93% 0.93% Real Estate: CBRE Group, Inc. * 18,300 0.27% PICO Holdings, Inc. * 96,500 1.04% 1.31% Security and Commodity Brokers: Ameriprise Financial, Inc. 8,075 0.44% Blackrock, Inc. 3,198 0.47% Franklin Resources, Inc. 26,557 0.70% Lazard Ltd ** 8,700 0.20% LPL Financial Holdings Inc . 9,500 0.22% TD Ameritrade Holding Corporation 32,453 0.46% The Goldman Sachs Group, Inc. 2,700 0.21% 2.70% Service Necessity: Subsea 7 S.A. ** 78,250 0.67% 0.67% Stone, Clay, Glass, and Concrete Products: Eagle Materials Inc. 3,050 0.13% 0.13% Transportation By Air: Alaska Air Group, Inc. 10,862 0.47% Bristow Group Inc. 18,200 0.67% 1.14% Transportation Equipment: Autoliv, Inc. 5,200 0.25% BorgWarner Inc. 15,813 0.47% Ford Motor Company 34,100 0.27% General Dynamics Corporation 10,500 0.56% Harley-Davidson, Inc. 6,600 0.21% Lockheed Martin Corporation 8,250 0.60% Polaris Industries Inc . 2,500 0.15% Tenneco Inc. * 6,600 0.20% The Boeing Company 12,125 0.70% TRW Automotive Holdings Corp * 6,200 0.25% 3.66% Transportation Services: priceline.com Incorporated * 1,845 1.01% 1.01% Water Transportation: Kirby Corporation * 12,670 0.68% Royal Caribbean Cruises Ltd. ** 9,800 0.24% 0.92% (Continued) 10 AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Unaudited Schedule of Portfolio Investments June 30, 2014 Fair Value Common Stock: Shares or Principal Amount Amount Percentage of Net Assets Total common stocks (cost $165,231,116) $ 98.22% Short-Term Investments: AIM Money market funds (0.009855% at June 30, 2014) 4,128,608 1.88% Total short-term investments (cost $4,128,608) 1.88% Total investments (cost $169,359,724) 100.10% Other assets and liabilities, net -0.10% Total net assets 100.00% *Presently not producing dividend income **Foreign Investments (11.13% of net assets) See accompanying notes to financial statements. (Continued) 11 AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Notes to Unaudited Financial Statements June 30, 2014 Summary of Significant Accounting Policies (a) General American Fidelity Dual Strategy Fund, Inc. (the Fund) is registered as an open-end, diversified management investment company under the Investment Company Act of 1940, as amended. The assets of the Fund were formerly held by American Fidelity Variable Annuity Fund A (Variable Annuity Fund A), which operated as an open-end, diversified management investment company from 1968 to 1998, and was a separate account of American Fidelity Assurance Company (AFA). The Fund’s investment objectives are primarily long-term growth of capital and secondarily the production of income. In order to achieve these investment objectives, the Fund normally invests in a diversified portfolio consisting primarily of common stocks. Shares of the Fund are only available to separate accounts of AFA or other insurance companies to fund the benefits of variable annuity contracts. (b) Investments The Fund’s investments are valued based on market value quotations, when available. Investments in corporate stocks are valued by a third-party servicer, Interactive Data Corporation. Securities for which published quotations are not available are valued based on policies approved by the Fund’s board of directors, generally at the quotation obtained from pricing services, such as Bloomberg L.P. Securities whose values have been materially affected by what the Fund’s investment adviser identifies as a significant event occurring before the Fund’s assets are valued but after the close of their respective exchanges will be fair valued.All securities were priced at June 30, 2014 based on quoted market prices. The Company has in place a process to validate with a secondary independent pricing source changes in prices that exceed a certain threshold. Fair value is determined in good faith using consistently applied procedures under the supervision of the board of directors.Short-term investments are valued on the basis of amortized cost, which approximates market, and include all investments with maturities less than one year. The Fund’s portfolio of investments is diversified such that not more than 5% of the value of the total assets of the Fund is invested in any one issuer and not more than 25% is invested in any one industry or group of similar industries. Management does not believe the Fund has any significant concentrations of credit risk. Realized gains and losses from investment transactions and unrealized appreciation or depreciation of investments are determined using the specific identification method on a first-in, first-out basis. Security transactions are accounted for on a trade-date basis. (Continued) 12 AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Notes to Unaudited Financial Statements June 30, 2014 Dividend income is recorded on the ex-dividend date, and interest income is recorded on the daily accrual basis. For certain securities in which the exact dividend is unknown on the ex-dividend date, such as stock in foreign companies, an estimate of the dividend is recorded on the ex-dividend date, and any necessary adjustments are added to the Fund’s investment income on the date the dividend is received by the Fund. Any taxes withheld by foreign governments or any foreign exchange experience (gains or losses) incurred by investment in such securities are paid by the Fund and arerecorded as reductions of dividend income. The Fund intends to make income and capital gains distributions, if any, on an annual basis. All distributions will be reinvested in additional shares of the portfolio at net asset value or will be distributed in cash at the option of the shareholders. In 2014, the cost of purchases and proceeds from sales of securities, other than short-term securities, was $52,297,164 and $57,309,331 respectively, net of brokerage commissions. The gross unrealized appreciation and depreciation on investments at June30, 2014 for financial reporting purposes was $52,015,510 and $1,730,247 respectively. The Fund groups its financial assets measured in three levels, based on inputs and assumptions used to determine fair value.These levels are as follows: · Level1 – quoted prices in active markets for identical securities. · Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). · Level 3 – significant unobservable inputs (including the Fund’s own assumptions used to determine the fair value of investments). There were no transfers of securities Level1 to Level2 or vice versa throughout the year.There were no Level 3 holdings for this reporting period. The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following table summarizes the inputs used to value the Fund’s net assets as of June 30, 2014.See Schedule of Portfolio Investments for industry categorization. Level 1 - Quoted Prices $ Level 2 - Other Significant Observable Inputs - Level 3 - Significant Unobservable Inputs - Total $ (Continued) 13 AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Notes to Unaudited Financial Statements June 30, 2014 (c) Income Taxes Management of the Fund believes that the Fund will continue to qualify as a “regulated investment company” under subchapterM of the Internal Revenue Code (theCode). Qualification as a regulated investment company relieves the Fund of any liability for federal income taxes to the extent its earnings are distributed in accordance with the applicable provisions of the Code.The Fund’s policy is to comply with all sections of the Code that apply to regulated investment companies and to distribute all of its taxable income to shareholders. No provision for income taxes is thus required. Net investment income (loss) and net realized gains (losses) may differ for financial statement and tax purposes primarily because of losses deferred due to “wash sale” transactions. The character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. Also, due to the timing of dividend distributions, the fiscal year in which amounts are distributed may differ from the year that the income or realized gains (losses) were recorded by the Fund. The Fund recognizes and measures unrecognized tax positions in accordance with Financial Accounting Standards Board (FASB), Accounting Standards Codification (ASC) 740, Income Taxes.The Fund has no unrecognized tax positions as of December 31, 2013. As of December 31, 2013, the fund has no accrued interest and penalties related to unrecognized tax positions.The Fund would recognize interest accrued related to unrecognized tax positions in interest expense and penalties accrued in operating expense, should they occur. The tax years 2010 through 2013 remain open to examination by the major taxing jurisdictions towhich the Fund is subject. The Fund is not currently under examination by any taxing authority and does not expect any material changes to its unrecognized tax positions within the next twelve months. (d) Use of Estimates The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of increase and decrease in net assets from operations during the reporting period. Actual results could differ from those estimates. (Continued) 14 AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Notes to Unaudited Financial Statements June 30, 2014 (e) Distributions to Shareholders Dividends to shareholders from net investment income, if any, are paid annually.Ordinary income dividends include net investment income and net short-term capital gains. Dividends to shareholders from capital gains, if any are paid annually. Capital gain dividends only include net long-term capital gains. These ordinary and capital gain dividends are paid as required to comply with Federal tax requirements.Distributions to shareholders, which are determined in accordance with income tax regulations, are recorded on the ex-dividend date. Transactions With Affiliates The Fund receives advisory services under a management and investment advisory agreement with AFA that provides for fees to be paid to AFA at an annual rate of 0.50% of the Fund’s average daily net assets. AFA has engaged four sub-advisors who receive fees based on a percentage of the Fund’s daily net assets. The subadvisors’ fees are paid by AFA. AFA pays all other expenses of the Fund except investment advisory fees and brokerage fees. The Fund will not reimburse AFA at a later time for any such amounts. Certain officers and directors of the Fund are also officers and directors of AFA. Distributions to Shareholders Dividends for 2014 will be declared sometime before September 14, 2014.On November15, 2013, a dividend of $0.17 per share was distributed from ordinary income, which amounts to $2,300,000 and a distribution of $.28 per share from capital gains which amounts to $3,829,652. (Continued) 15 AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Notes to Unaudited Financial Statements June 30, 2014 The tax character of distributions paid during the six months ended June 30, 2014 and year ended December 31, 2013 was as follows: Distribution to Shareholders Dividends paid from: Ordinary income $
